Title: To Thomas Jefferson from Joshua Dodge, 25 November 1820
From: Dodge, Joshua
To: Jefferson, Thomas


Respected Sir,
Marseilles
25 Novr 1820
I have been favored with your esteemed favor of 13 July last with a note of sundry articles you wish me to procure & forward to you, consigned to the Collector of the Port to which the vessel bearer of them is bound, I thank you sincerely for having afforded me this opportunity of being useful, as nothing can be more gratifying to me than to shew the warm & respectful attachment I shall long entertain for you. Your enclosures were carefully delivered.You have enclosed bill of lading of what I have been able to procure from the best sources & which I have Shipped on board the Union Capt Williams & consigned to the Collector of the first Port (not South of the Chesapeak) the Said Brig may arrive at, I send to the Collector the Invoice amounting to 367.ƒ.70C. which I have passed to your debit. The price of the Clarette du Limoux having risen to 50 sous & Mr Chevalier, who informs me that he has only about one hundred bottles left in his Store, having refused to let me have it at the last price of 40 sous, I have limited my purchase to fifty Bottles. The 150 bottles of Ledanon I have requested Mrs Priscilla Cathalan of Nismes to procure & forward same to me, she has informed me that Mr Tourneyson who had effected the last purchase would attend immediately to my Commission.The Cask Rivesalter, ordered of Mr Durand arrived just in time to be Shipped on the Union, but I have not yet received an account of its Cost. I regret much that the 150 bottles Ledanon have not reached me in time for this Vessel, but I hope to receive them soon & you may rely on my zealously attending to their earliest Shipment. John Vaughan Esqr of Philadelphia has remitted to me for your account under date of 25 July a bill of 1060 fr, at 60 days sight on Messrs James Lafitte & Co of Paris which I have negotiated & the net  Proceeds of which I have credited your account. Our trade here is in a complete state of stagnation since the measures lately enforced—notwithstanding the obstacles I have met from some of the authorities here, I have succeeded in preventing any of our Vessels from coming in & they are now, I am confident, sufficiently warned to avoid the scare, such Cargoes as were destined for this Port have proceeded to Nice where part has been sold & the remainder Shipped for this place in French Vessels, thereby enjoying the benefit of a lesser consumption duty. thus the measure of the French Government has not been injurious to any but themselves & this Place suffers from it in a much greater Proportion than most French Ports as  Our American vessels now supply Piemont & the Levant which formerly took their supplies from the Entrepot of Marseilles. The Union is one of the Vessels that went to Nice from whence she has come round here in ballast to load. I sincerely wish matters may soon be arranged on the equitable ground so properly insisted on by our Government. This letter and the Invoice of your supplies (which I have sent to the Collector in order to enable him to do the needful at the Custom house) will be sent you by him. If you are satisfied with my endeavours to fulfil your wishes, may I request as a token of your satisfaction that you will on all occassions, where I can be of use, command my services for being occupied in any thing that relates to a person so justly intitled to love & veneration, is the most pleasing task to which I can devote my exertions.I remain with the greatest respect your most Obedt ServtJosha Dodge